ANSTEAD, Judge,
dissenting:
Relying on In the Interest of J. W. H., 345 So.2d 871 (Fla. 1st DCA 1977), the petitioner contends that a petition alleging delinquency must be filed within 33 days from the date a juvenile is taken into custody. Sections 39.03(2) and 39.05(7), Florida Statutes (1975). The provisions of Section 39.-05(7) requiring a petition to be filed within 30 days from the date a complaint is 977). And although we have previously held that the provisions of Section 39.03(2) requiring a complaint to be filed within three days are not mandatory, we noted that our ruling might be different if prejudice were shown as it was in J. W. H. where speedy trial time was involved. In the Interest of R. C. P., 352 So.2d 75 (Fla. 4th DCA 1977). I believe prejudice has been shown here since the state has been able to avoid the provisions of Section 39.05(7) by delaying the filing of a complaint with the intake office. In this way the 30 day mandatory filing provisions are rendered virtually meaningless. I would grant the petition for writ of prohibition and rule that the petitioner is entitled to be discharged since the petition alleging delinquency was filed more than 33 days from his arrest.